                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF ALASKA

 KLOOSTERBOER INTERNATIONAL
 FORWARDING LLC and ALASKA REEFER
 MANAGEMENT LLC,
                           Plaintiffs,
                                                                Case No.: 3:21-cv-00198-SLG
                         vs.


 UNITED STATES OF AMERICA, U.S.                                 DECLARATION OF GEORGE
 DEPARTMENT OF HOMELAND SECURITY, U.S.                          BAGGEN
 CUSTOMS AND BORDER PROTECTION, and TROY:
 A. MILLER, U.S. Customs and Border Protection
 Acting Commissioner, in his official capacity,

                                        Defendants.

Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

1. I am a U.S. citizen and the owner of Samson Tug & Barge Company, Inc. ("Samson"), a

family-owned ocean transportation company headquartered in Sitka, Alaska. We have terminals

located in Alaska at Unalaska / Dutch Harbor, Kodiak, Seward, Cordova, Valdez, Sitka, Juneau,

Ketchikan, Petersburg, Wrangell, Thorne Bay and Metlakatla. We also receive and load cargo out

of our facilities in Seattle, Washington.

2. I am currently the President and CEO of Samson.


3. Samson has been in business since 1937, providing ocean transportation services to and from Seattle

and Alaska. Prior to operating our ocean service, my family operated a horse and cart operation in

Juneau, Alaska, delivering cargo to and from the mines in Southeast Alaska. At that time, we

operated under the business name Baggen Transfer.

4. Samson routinely transports equipment, supplies and other merchandise to towns and

communities in Alaska in support of fishing activities. Not only do we routinely transport fish and

fish products, we supply the communities that produce these fish products with the goods

they need to live in their communities.

5. Samson currently operates a year-round biweekly freight service using tugs and barges

registered with the U.S. Coast Guard, referred to as "U.S.-flag" vessels, manned by U.S.-citizen
       Case 3:21-cv-00198-SLG Document 43 Filed 09/10/21 Page 1 of 3
                                                       -2-


crews. Samson vessels are all coastwise qualified and all have coastwise endorsements on their

vessel documents, making them eligible to transport merchandise between two points in the

United States

6. Samson is one of four Jones Act carriers serving Dutch Harbor, Alaska with qualified U.S.-

flag vessels

7. Samson is a strong supporter of the Jones Act and believes that it should be enforced to achieve its

intent of reserving U.S. domestic maritime trade for U.S. citizens owning and operating U.S.-flag

vessels built in the United States with U.S. citizen crews.

8. Samson has a strong interest in adequate enforcement of the Jones Act, as evasionof the Jones

Act reduces cargoes available to be shipped in compliance with the law and reservedfor qualified

U.S.-flag vessels, such as the ones Samson owns and operates.

9. Samson is harmed when cargoes reserved for qualified U.S.-flag vessels by the Jones Act are

diverted to foreign-flag vessels with foreign ownership and non-U.S. citizen crews operating in

violation of the Jones Act.

10. Samson has been harmed over many years by the scheme to ship cargoes on foreign- flag vessels

from Alaska to destinations in the United States, which is clearly transportation of merchandise

encompassed by the Jones Act via use of a contrived Canadian rail apparatus, abuses of through

shipment and storage in a foreign cold storage.

11. Cargoes shipped in violation of the Jones Act from Alaska to the lower 48 states which Samson

and similarly situated carriers should have transported are not recoverable by Samson and other

carriers which have been harmed by the loss of cargo.


12. Samson believes that there is currently more than adequate service between Alaska and the lower

48 states provided by qualified Jones Act carriers to transport all fish and fish products produced

in Alaska.




       Case 3:21-cv-00198-SLG Document 43 Filed 09/10/21 Page 2 of 3
                                                       -3-


I declare under penalty of perjury under the laws of the United States of America that the foregoing is true

and correct.



.~
George E. Baggen
President
                           84J=:
Samson Tug and Barge Co., Inc.
Dated: September 10, 2021




       Case 3:21-cv-00198-SLG Document 43 Filed 09/10/21 Page 3 of 3
